CITIBANK, N.A. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET Citibank, N.A. and Subsidiaries In millions of dollars. except shares June 30, 2010 (Unaudited) December 31, 2009 Assets Cash and due from banks Deposits with banks Federal funds sold and securities borrowed or purchased under agreements to resell Trading account assets (including $785 and $914 pledged to creditors at June 30, 2010 and December 31, 2009, respectively) Investments (including $5,238 and $3,849 pledged to creditors at June 30, 2010 an( December 31, 2009, respectively) 255,468 233,086 Loans, net of unearned income Allowance for loan losses Total loans, net Goodwill Intangible assets, including MSRs Premises and equipment, net Interest and fees receivable Other assets Total assets The following table presents certain assets of consolidated VIEs, which are included in the Consolidated Balance Sheet above.The assets in the table below include only those assets that can be used to settle obligations of consolidated VIEs on the following page, and are in excess of those obligations. June 30, 2010 Assets of consolidated VIEs that can only be used to settle obligations of consolidated VIEs Cash and due from banks (including segregated cash and other deposits) Trading account assets 32 Investments Loans, net of unearned income Consumer (including $2,590 at lair value) Corporate (including $392 at fair value) Loans, net of unearned income Allowance for loan losses Total loans, net Other assets Total assets of consolidated VIEs that can only be used to settle obligations of consolidated VIEs [Statement continues on the following page] CITIBANK, N.A. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Continued) Citibank, N.A. and Subsidiaries In millions of dollars. except shares June 30, 2010 (Unaudited) December 31, 2009 Liabilities Non-interest-bearing deposits in U.S. offices Interest-bearing deposits in U.S. offices Non-interest-bearing deposits in offices outside the U.S. Interest-bearing deposits in offices outside the U.S. Total deposits Trading account liabilities Purchased funds and other borrowings Accrued taxes and other expenses Long-term debt and subordinated notes Other liabilities Total liabilities Citibank stockholder's equity Capital stock ($20 par value) outstanding shares: 37,534,553 in each period Surplus Retained earnings Accumulated other comprehensive income (loss)(1) Total Citibank stockholder's equity Noncontrolling interest Total equity $1 17,893 Total liabilities and equity. S1,157,877 Amounts at June 30,2010 and December 31, 2009 include the after-tax amounts for net unrealized gains (losses) on investment securities of $(2.948) billion and $(4.735) billion, respectively, for foreign currency translation of $(5.963) billion and $(3.255) billion, respectively, for cash flow hedges of $(2.141) billion and $(2.367) billion, respectively, and for pension liability adjustments of $(1.175) billion and $(1.175) billion, respectively. See Notes to the Consolidated Financial Statements. The following table presents certain liabilities of consolidated VIEs, which are included in the Consolidated Balance Sheet above. The liabilities in the table below include third-party liabilities of consolidated VIEs only, and exclude intercompany balances that eliminate in consolidation. The liabilities also exclude amounts where creditors or beneficial interest holders have recourse to the general credit of Citigroup. June 30, 2010 Liabilities of consolidated VIEs for which creditors or beneficial interest holders do not have recourse to the general credit of Citigroup: Short-term borrowings Long-term debt (including $2,766 at fair value) Other liabilities Total liabilities of consolidated VIEs for which creditors or beneficial interest holders do not have recourse to the general credit of Citigroup
